     Case 3:19-md-02913-WHO Document 781 Filed 07/07/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]

 8                               UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,          Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                        JOINT STIPULATION AND ORDER TO
                                                 EXTEND DEADLINE FOR
13                                               SUBMITTING DECLARATIONS
                                                 PURSUANT TO L.R. 79-5(e)(1)
14   This Document Relates to:
15   ALL ACTIONS
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                       EXTEND DEADLINE FOR FILING DECLARATION
                                                                       PURSUANT TO L.R. 79-5(E)(1)
      Case 3:19-md-02913-WHO Document 781 Filed 07/07/20 Page 2 of 4



 1          The parties jointly stipulate and agree, subject to the Court’s approval, to a modest

 2   extension of the deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of

 3   sealing portions of Plaintiffs’ Opposition to Defendant Juul Labs, Inc.’s Motion to Stay Based on

 4   the FDA’s Primary Jurisdiction; and Exhibits C, D, E and F to the Declaration of Sarah London in

 5   support of that opposition filed June 29, 2020.

 6          WHEREAS, on June 29, 2020, Plaintiffs filed a Response in Opposition to Defendant Juul

 7   Labs, Inc.’s Motion to Stay Based on the FDA’s Primary Jurisdiction (Dkt. 755);

 8          WHEREAS, the Response in Opposition to Defendant Juul Labs, Inc.’s Motion to Stay

 9   Based on the FDA’s Primary Jurisdiction includes several paragraphs referencing materials that

10   are marked Confidential or Highly Confidential (id.);

11          WHEREAS, on June 29, 2020, Plaintiffs also filed Exhibits C, D, E and F to the

12   Declaration of Sarah London under seal, and that contains four exhibits totaling 188 pages that

13   are marked Confidential or Highly Confidential (Dkt. 755-1);

14          WHEREAS, Defendants received the sealed materials over the Fourth of July holiday

15   weekend and are in the process of reviewing the cited Confidential or Highly Confidential

16   material and ensuring compliance with the relevant sealing procedure;

17          WHEREAS, the current deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1)

18   is July 6, 2020;

19          WHEREAS, the parties met and conferred and have agreed, subject to the Court’s

20   approval, that the deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of
21   sealing portions of Plaintiffs’ Opposition to Defendant Juul Labs, Inc.’s Motion to Stay Based on

22   the FDA’s Primary Jurisdiction ; and Exhibits C. D., E. and F to the Declaration of Sarah London

23   in support of that opposition should be extended to July 20, 2020 to provide additional time for

24   Defendants to ensure compliance with the relevant sealing procedures;

25          NOW THEREFORE, the parties, through their undersigned counsel, hereby stipulate,

26   agree and respectfully request that the Court enter an Order establishing July 20, 2020 as the
27   deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of sealing portions

28   of Plaintiffs’ Opposition to Defendant Juul Labs, Inc.’s Motion to Stay Based on the FDA’s
                                                                JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                       2          EXTEND DEADLINE FOR FILING DECLARATION
                                                                                  PURSUANT TO L.R. 79-5(E)(1)
      Case 3:19-md-02913-WHO Document 781 Filed 07/07/20 Page 3 of 4



 1   Primary Jurisdiction; and Exhibits C, D, E and F to the Declaration of Sarah London in support of

 2   that opposition.

 3
      Dated: July 6, 2020                                Respectfully submitted,
 4

 5
      By: /s/ Renee D. Smith                             By: /s/ Sarah R. London
 6
      Renee D. Smith (pro hac vice)
 7                                                       Sarah R. London
      Mike Brock (pro hac vice)                          LIEFF CABRASER HEIMANN &
 8    KIRKLAND & ELLIS LLP                               BERNSTEIN
      300 N. LaSalle
                                                         275 Battery Street, Fl. 29
 9    Chicago, IL 60654                                  San Francisco, CA 94111
      Telephone: (312) 862-2310
10                                                       Telephone: (415) 956-1000

11    -and-
                                                         By: /s/ Dena C. Sharp
12    Gregory P. Stone (SBN 78329)
      gregory.stone@mto.com                              Dena C. Sharp
13    Bethany W. Kristovich (SBN 241891)                 GIRARD SHARP LLP
      bethany.kristovich@mto.com
      MUNGER, TOLLES & OLSON LLP                         601 California St., Suite 1400
14                                                       San Francisco, CA 94108
      350 South Grand Ave, 50th Floor
15    Los Angeles, California 90071                      Telephone: (415) 981-4800
      Telephone:     (213) 683-9100
16
      Attorneys for Defendant JUUL Labs, Inc.            By: /s/ Dean Kawamoto
17
                                                         Dean Kawamoto
18                                                       KELLER ROHRBACK L.L.P.
                                                         1201 Third Ave., Ste. 3200
19                                                       Seattle, WA 98101
                                                         Telephone: (206) 623-1900
20
21                                                       By: /s/ Ellen Relkin
22                                                       Ellen Relkin
23                                                       WEITZ & LUXENBERG
                                                         700 Broadway
24                                                       New York, NY 10003
                                                         Telephone: (212) 558-5500
25
                                                         Co-Lead Counsel for Plaintiffs
26
27

28
                                                                 JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                     3             EXTEND DEADLINE FOR FILING DECLARATION
                                                                                   PURSUANT TO L.R. 79-5(E)(1)
      Case 3:19-md-02913-WHO Document 781 Filed 07/07/20 Page 4 of 4



 1    By: /s/ John S. Massaro

 2    ARNOLD & PORTER KAYE SCHOLER
      LLP
 3
      John C. Massaro (pro hac vice)
 4    Jason A. Ross (apro hac vice)
      601 Massachusetts Ave., N.W.
 5    Washington D.C. 20001
      Telephone: (202) 942-5000
 6    Facsimile: (202) 942-5999
      john.massaro@arnoldporter.com
 7    Jason.ross@arnoldporter.com
 8    Attorneys for Defendants Altria Group, Inc.
      and Philip Morris USA Inc.
 9

10

11

12

13   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWING, IT IS SO ORDERED:

14          The deadline for filing Declarations Pursuant to Local Rule 79-5 in connection with the

15   Plaintiffs’ Opposition to Defendant Juul Labs, Inc.’s Motion to Stay Based on the FDA’s Primary

16   Jurisdiction; and Exhibits C, D, E and F to the Declaration of Sarah London in support of that

17   opposition shall be extended to July 20, 2020.

18

19

20    Date: July 7, 2020

21
                                                          __________________________________
22                                                        HONORABLE WILLIAM H. ORRICK
                                                          United States District Judge
23

24

25

26
27

28
                                                                JOINT STIPULATION AND [PROPOSED] ORDER TO
                                                      4           EXTEND DEADLINE FOR FILING DECLARATION
                                                                                  PURSUANT TO L.R. 79-5(E)(1)
